DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 31 MAY 2022 has been considered.  Claims 1-20 are pending and are considered on the merits below. 
Terminal Disclaimer
The terminal disclaimer filed on 31 MAY 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,937,494 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As previously indicated by the Examiner in the First Action: 
The closes prior art of record is to PEARCY, WO 2012/006185 A1, which teaches a method of preparing a reagent solution, including providing an enclosure: a container within the enclosure, the container defining an internal cavity having a compressible volume and defining a passage providing a fluidic communication between the internal cavity; pressurizing the fluid within the enclosure, the fluid flowing into the internal cavity of the container and compressing the compressible member, Figure 5A, B, 6.  The PEARCY reference teaches some limitations of the invention, but fails to teach or suggest the depressurization step.  While the plunger of PEARCY is depressed to allow fluidic in the reservoir to flow, there is no teaching or suggestion of depressurizing.  
The PEARCY reference was also used in the previous/parent cases and used as the primary reference in the rejection.  
In ‘494 (cited above in the double patenting rejection), the rejection of the previously pending method claims were rejected under CHING, WO 2012/151473 A2.  Upon review of the claims of ‘494, the instant invention and the NOA of the ‘494 patent, the CHING reference also does not teach or suggest the claimed method steps of pressurizing and depressurizing as presented in Claim 1.
The Examiner has updated the search and is unable to provide a rejection which would properly teach or suggest the claimed invention.  
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797